Citation Nr: 1025601	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  08-03 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for residuals 
of left knee injury with instability for the time period prior to 
February 24, 2009.

2.  Entitlement to a rating greater than 10 percent for arthritis 
of the left knee with limitation of motion for the time period 
prior to February 24, 2009.

3.  Entitlement to a rating greater than 30 percent for status 
post total left knee replacement since May 1, 2010.

4.  Entitlement to service connection for right knee disability 
as secondary to service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from June to November 1977.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  In that decision, the RO continued a 10 percent 
rating for residuals of left knee injury with instability, and 
awarded a separate 10 percent rating for arthritis of the left 
knee with limitation of motion.  The RO also denied claims of 
entitlement to service connection for right knee and right 
shoulder disabilities.  The Veteran limited his appeal to the 
issues of entitlement to an increased rating for left knee 
disability, and entitlement to service connection for right knee 
disability.

During the appeal period, the Veteran underwent a total left knee 
replacement.  As a result, an April 2009 RO rating decision 
awarded a temporary 100 percent rating based on surgical 
treatment requiring convalescence.  A 30 percent rating, 
effective May 1, 2010, was proposed. 

On May 14, 2010, the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing.  At that hearing, 
the Veteran argued that a rating greater than the proposed 30 
percent rating for left knee disability following the period of 
convalescence was warranted.

The information currently of record does not reflect that the RO 
has implemented the rating reduction proposed for May 1, 2010.  
For purposes of this remand, the Board has presumed that the RO 
has implemented the rating reduction and phrased the issues on 
the title page accordingly.  If further appellate review is 
required, the Board reserves the right to rephrase the issues on 
appeal according to the actual RO rating adjudications of record 
at that time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran underwent a total left knee replacement in February 
2009.  At his hearing in May 2010, the Veteran testified that 
this surgery did not resolve his left knee problems.  Rather, the 
Veteran described greater left knee pain than before the surgery.  
The Veteran has not been afforded an additional VA examination 
following his total knee replacement, as he was still in the 
convalescence period.  

Prior to any further appellant review, the Board finds that 
additional VA examination is required to evaluate the nature and 
severity of his left knee disability status post left knee 
replacement.

The Veteran also asserts that his left knee disability has caused 
or aggravated a right knee disability.  The record reflects a 
long history of the Veteran having right knee problems, including 
injury to the extensor and patellar tendons in July 1971 which 
required surgical treatment.  However, in light of the severity 
of the Veteran's current left knee disability and the Veteran's 
assertions of additional right knee pain caused by a gait 
abnormality, the Board finds that medical opinion is necessary to 
determine whether the Veteran manifests a right knee disability 
which is proximately due to service-connected left knee 
disability.  38 U.S.C.A. § 5103A(d).  See generally Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's clinical records of 
treatment for left and right knee 
disabilities within the Boston, Massachusetts 
VA health care system since March 2009 (if 
any).

2.  After all additional treatment records 
are received, schedule the Veteran for 
appropriate examination to determine the 
current nature and severity of the Veteran's 
left knee disability, status post total knee 
replacement, and the probable nature and 
etiology of his right knee disability.  The 
claims folder must be provided to the 
examiner for review.

With respect to the service-connected left 
knee disability, the examiner is requested to 
identify and quantify all residuals of the 
total knee replacement performed in February 
2009.  The examiner is specifically requested 
to provide opinion as to whether it is at 
least as likely as not that the total left 
knee replacement has resulted in chronic 
residuals such as severe painful motion or 
weakness in the affected extremity?

With respect to the right knee disability, 
the examiner is requested to identify all 
current right knee disorders.  For each 
identified right knee disorder, the examiner 
is requested to provide opinion as to whether 
it is at least as likely as not that the 
Veteran's right knee disorder(s) is caused by 
the service-connected left knee disorder 
and/or aggravated by the service-connected 
left knee disorder beyond the natural 
progress of the disorder?  

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.

In rendering this opinion, the Board notes 
that the term "aggravation" means a chronic 
or permanent worsening of the underlying 
condition (versus a temporary flare-up of 
symptoms) beyond its natural progression.  If 
aggravation is present, the clinician should 
indicate, to the extent that is possible, the 
approximate level of disability before the 
onset of the aggravation.

3.  Thereafter, readjudicate the claims on 
appeal.  If any benefit on appeal remains 
denied, the Veteran and his representative 
should be furnished a supplemental statement 
of the case and the appropriate period of 
time to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

